Citation Nr: 0607434	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  04-16 681A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1971.  
He died in April 1979, and the appellant is the veteran's 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, that denied the above claim.

In January 2006, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  


FINDINGS OF FACT

1.  In September 2001, the RO determined that new and 
material evidence was not received to reopen the claim for 
the cause of the veteran's death, including as a result of 
exposure to Agent Orange.  The appellant was notified of this 
decision and her appellate rights by letter dated September 
24, 2001.  She did not appeal.

2.  Evidence received since the September 2001 RO decision 
denying reopening the claim for entitlement to service 
connection for the cause of the veteran's death does not 
relate to an unestablished fact necessary to substantiate the 
claim, and raises no reasonable possibility of substantiating 
the claim.


CONCLUSION OF LAW

1.  The September 2001 RO decision denying reopening the 
claim for entitlement to service connection for the cause of 
the veteran's death is final.  38 C.F.R. § 7105(a) (West 
2002); 38 C.F.R. § 20.1100 (2005).

2.  The evidence received since the RO's September 2001 
decision is not new and material; thus, the claim of service 
connection for the cause of the veteran's death is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of letters from 
the RO to the appellant in June 2003 and July 2003.  The 
appellant was told of the requirements to successfully reopen 
a claim for service connection for the cause of the veteran's 
death, advised of her and VA's respective duties, and asked 
to submit information and/or evidence pertaining to the claim 
to the RO.  The timing and content of these letters complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service VA 
treatment records, has been obtained and associated with the 
claims file.  There is no indication of any relevant records 
that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  However, VA examination is 
not required in this case because the appellant has not 
submitted new and material evidence to reopen the claim.  See 
38 C.F.R. § 3.159(c)(4)(iii) (2005).  The duty to notify and 
assist having been met by the RO to the extent necessary, the 
Board turns to the analysis of the appellant's claim on the 
merits.


II.  New and material evidence

The law provides dependency and indemnity compensation for a 
spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 2002).  The death of a 
veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2005).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2005).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999). 

Service connection for hypertension may be established based 
on a legal "presumption" by showing that it manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. §§ 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005). 

Under certain circumstances, service connection for specific 
diseases may be presumed if a veteran was exposed during 
service to certain herbicides, including Agent Orange.  See 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309(e).

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  38 C.F.R. § 3.156(a) (2005).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.   

In September 2001, the RO denied the appellant's request to 
reopen her claim for service connection for cause of death, 
including as a result of exposure to Agent Orange.  The basis 
of the denial was that no new and material evidence was 
submitted.  The appellant was notified of this decision and 
her appellate rights by letter dated September 24, 2001.  As 
she did not appeal, that decision is final.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

The evidence received subsequent to the September 2001 final 
RO decision is presumed credible for the purposes of 
reopening the appellant's claim unless it is inherently false 
or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

At the time of the RO's September 2001 rating decision, the 
record did not establish that the cause of death listed on 
the veteran's death certificate was related to service; or 
that his service-connected mild laceration residuals of the 
left fourth and fifth fingers or laceration of the right 
forearm were in any way related to his death.  Since the 
prior final decision, evidence has been added to the claims 
file.  The additional evidence is not new and material.  It 
does not include any competent evidence that cures the prior 
evidentiary defect or provides any other basis for reopening 
the claim.

The evidence associated with the claims file subsequent to 
the RO's September 2001 decision consists, in pertinent part, 
of the following:  a letter from Dr. Rabani G. Zaheer dated 
October 2003, a statement from J.S. received in December 
2003, and statements from the appellant, including at her 
hearing in January 2006.  

The Board has reviewed the entire record carefully and finds 
that new and material evidence has not been received.  The 
fact of whether the veteran's cause of death, which was 
severe coronary artery atherosclerosis, was related to his 
active service remains unestablished by the evidence received 
since September 2001.  The letter from Dr. Zaheer discusses 
the veteran's death and diagnoses prior to his death, but 
does not address whether his death was related to a disease 
or injury incurred in service.  The additional records do not 
in any way provide a medical linkage between the cause of the 
veteran's death as listed on his death certificate and his 
active service.

The appellant has argued that the veteran's death was related 
to service.  She has stated that the veteran's death was 
related to exposure to Agent Orange during service and that 
he had hypertension and/or heart disease during service.  The 
majority of the appellant's statements, however, are 
essentially a repetition of her previous assertions that were 
before the RO in 2001, and are therefore cumulative and not 
new.  See Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence).  Further, lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under 38 
U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211 (1993).  

The appellant has also argued that the veteran had hepatitis 
in Vietnam, and suffered from post traumatic stress disorder 
(PTSD), depression, and a bipolar disorder.  J.S. stated the 
veteran was different after separating from service, and the 
veteran told him that he suffered from PTSD.  However, there 
is no competent evidence of record showing that the veteran's 
death was related to hepatitis, PTSD, or any psychiatric 
disorder.  The veteran died in April 1979 as a result of 
severe coronary artery atherosclerosis.  Accordingly, these 
statements are not new and material.

Since September 2001, the appellant has not provided 
competent evidence indicating that the veteran's cause of 
death, i.e., severe coronary artery atherosclerosis, had its 
onset during active service or within one year thereafter, or 
was related to any in-service disease or injury.  Nor did the 
appellant provide any competent evidence indicating that the 
veteran's service-connected mild laceration residuals of the 
left fourth and fifth fingers or laceration of the right 
forearm were in any way related to his death.  Consequently, 
the record does not contain new and material evidence to 
reopen the claim for service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for the cause of the 
veteran's death is not reopened.



	                        
____________________________________________
	P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


